Citation Nr: 0117241	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, nausea, 
and fatigue due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

3.  Entitlement to service connection for retropatellar pain 
syndrome of the right knee.

4.  Whether compensation may be paid for physical 
problems/defects of the veteran's child as a result of her 
Persian Gulf service.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran had active military 
service from November 1986 to April 1987 and from March 1988 
to June 1992.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina Regional Office (RO).  By a rating 
action in March 1995, the RO denied service connection for 
headaches, nausea, fatigue and memory loss, all claimed as 
due to an undiagnosed illness; the RO also denied service 
connection for a right knee disorder.  The notice of 
disagreement (NOD) with this determination was received in 
March 1995.  Thereafter, a rating action in September 1995 
confirmed the denial of service connection for disabilities 
claimed as due to an undiagnosed illness and for retropatella 
pain syndrome of the right knee; the RO also denied service 
connection for physical problems/defects of the veteran's 
child due to her Persian Gulf experience.  A statement of the 
case (SOC), addressing the claims denied in the March 1995 
rating action, was issued in October 1995.  A substantive 
appeal with respect to the claims denied in the March 1995 
rating action was received in November 1995, wherein the 
veteran expressed disagreement with the denial of service 
connection for physical problems/defects of the veteran's 
child.  A supplemental statement of the case (SSOC) 
addressing all the claimed disabilities was issued in 
September 1996.  A substantive appeal, regarding the denial 
of service connection for physical problems/defects of the 
veteran's child, was received in April 1997.  Another SSOC 
was issued in May 1997.  The appeal was received at the Board 
in March 1998.  

In September 1998, the Board remanded this case to the RO for 
the purpose of scheduling a hearing before a Board member at 
the local office.  On November 14, 2000, the veteran appeared 
and offered testimony at a hearing before the undersigned 
member of the Board, sitting at Columbia, South Carolina.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted additional medical records along with a 
signed waiver of RO jurisdiction of those records, pursuant 
to 38 C.F.R. § 20.1304 (2000).  The appeal was received at 
the Board in January 2001.  

The Board notes that, in a rating action in March 1998, the 
RO denied the veteran's claims for service connection for 
sinus, allergies, and hives and skin condition, all claimed 
as due to an undiagnosed illness.  Although the veteran 
submitted an NOD in September 1998 and the RO issued an SOC 
regarding those issues in October 1998, she did not submit a 
substantive appeal.  As a result, those issues are not in 
appellate status and will not be addressed by the Board at 
this time.  

The Board further notes that, in a May 2000 rating decision, 
service connection for post-traumatic stress disorder (PTSD) 
and loss of a creative organ was denied.  The veteran was 
notified of that determination, and of her procedural and 
appellate rights, by letter dated June 8, 2000.  A subsequent 
rating action in October 2000 confirmed the previous denial 
of service connection for PTSD.  At her Board hearing in 
November 2000, the veteran indicated disagreement with the 
RO's denial of service connection for PTSD.  The RO should 
consider whether this statement may be accepted as a notice 
of disagreement.  This matter is referred to the RO for 
appropriate action.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for memory loss due to an 
undiagnosed illness, retropatellar pain syndrome of the right 
knee, and whether compensation may be paid for physical 
problems/defects of the veteran's child as a result of her 
Persian Gulf service, will be addressed in the remand section 
following the decision.  


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

2.  The veteran's complaints of headaches and nausea have 
been attributed to clinical diagnoses; there is no medical 
evidence linking migraine headaches and any upper respiratory 
infections to military service.  

3.  There is no competent medical evidence demonstrating that 
the veteran suffers from a disability characterized by 
fatigue, to include as due to an undiagnosed illness.  


CONCLUSION OF LAW

Disorders manifested by headaches, nausea and fatigue were 
not incurred in or aggravated during the veteran's active 
service in Southwest Asia during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2000); Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record indicates that the veteran had active military 
service during the periods from November 1986 to April 1987 
and from March 1988 to June 1992, with a period of service in 
Southwest Asia (SWA) from October 31, 1990 to June 8, 1991.  

The veteran's application for service connection for 
disabilities resulting from her service in the Persian Gulf 
(VA Form 21-526) was received in December 1994.  Of record is 
a report of contact (VA Form 119), dated December 20, 1994, 
which reflects that the National Personnel Records Center 
indicated that the veteran's service medical records were not 
at the center.  Upon contacting the Army Personnel Center 
(ARPERCEN) on January 4, 1995, the RO was advised that the 
center was unable to locate any records for the veteran.  All 
efforts to obtain the veteran's service medical records from 
all potential sources were unsuccessful.  

In conjunction with her claim for service connection, the 
veteran was afforded a VA compensation examination in January 
1995, at which time she reported problems with bilateral 
chronic knee pain, right greater than left, chronic 
headaches, chronic nausea, and chronic fatigue.  On 
examination, the veteran was described as a normal appearing 
female.  She had a full range of motion of all joints with no 
bony or joint abnormality appreciated.  A neurological 
examination found the veteran to have cranial nerves II 
through XII that were intact and symmetrical bilaterally.  
Gait and distal motor and sensory function were normal.  
Funduscopic examination was completely normal.  A psychiatric 
examination was unremarkable.  The pertinent diagnoses were 
subjective report of bilateral chronic knee pain; subjective 
report of chronic headaches; subjective report of chronic 
nausea; subjective report of chronic fatigue.  

Received in June 1995 were private treatment reports dated 
from December 1992 to April 1995 pertaining to treatment 
accorded to the veteran's child.  Private treatment reports 
dated from July 1995 to August 1995 show that the veteran 
received clinical attention and treatment for a knee 
disorder.  These records do not reflect any complaints or 
treatment for headaches, nausea or fatigue.  

Received in April 1997 were private treatment reports dated 
from January 1996 to July 1996, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities.  During a clinical visit in January 1996, the 
veteran indicated she had had headaches almost daily for the 
past couple of months.  She stated that the headaches were 
mostly in the post auricular and temporal area; she also 
noted some nocturnal headaches.  Mild nausea was noted.  No 
diagnosis was reported.  Additional private treatment reports 
dated from September 1993 to September 1997 were received in 
September 1997.  These records reflect that the veteran was 
seen in April 1996 with complaints of upper respiratory 
infection symptoms for the past 2 weeks.  The veteran's 
symptoms included headaches located through the sinus area.  
The assessment was bronchitis v. sinusitis.  During a 
subsequent visit in July 1996, the veteran complained of 
constant headaches and sinus drainage.  No pertinent 
diagnosis was reported.  The veteran was next seen in 
September 1997 with complaints of nausea and vomiting for the 
past couple of days; no pertinent diagnosis was reported.  
Private medical records received in December 1997 reflect 
treatment primarily for a knee disorder; those records do not 
reflect any complaints of or treatment for headaches, nausea 
or fatigue.  

On the occasion of a VA examination in December 1997, the 
veteran claimed to have had chronic viral upper respiratory 
tract infections with sinus congestion.  She complained of 
headaches and rather marked drainage.  The examiner noted 
that a CAT scan was completely within normal limits, and 
there was no evidence of any change in any of the sinuses 
that was abnormal.  The impression was remote history of 
possible sinusitis, not confirmed by radiological 
examination; no evidence of acute or chronic sinus or nasal 
disease at this time.  

Received in November 1999 and January 2000 were VA treatment 
records dated from January 1993 through January 2000 which 
reflect treatment primarily for psychiatric and gynecological 
disorders.  Received in February 2000 were VA outpatient 
treatment reports dated from June 1999 through February 2000, 
which show that the veteran received clinical attention and 
treatment for several disabilities unrelated to those 
currently on appeal.  During a clinical visit in February 
2000, it was noted that the veteran had had daily headaches 
ever since her return from the Persian Gulf.  The veteran 
explained that the headaches started in the cervical region 
and then became generalized; she stated that she took Midrin 
for her headaches.  The pertinent diagnosis was chronic 
headaches.  Private treatment reports received during the 
period from March through August 2000 reflect treatment 
primarily for a psychiatric disorder.  

At her personal hearing in November 2000, the veteran 
testified that she was exposed to certain elements while 
stationed in the Persian Gulf; she contended that they were 
exposed to some chemicals released by the scud missiles that 
were blown up.  The veteran reported that although they were 
issued special suits and masks, they showered in unclean 
water, used unclean facilities, and were exposed to a lot of 
dust.  The veteran indicated she started having headaches 
around 1993; she noted that the headaches were mainly on the 
left side of her head, and sometimes were so bad that she was 
unable to lift her head off the pillow.  The veteran 
testified that she started experiencing fatigue right after 
her return from the Persian Gulf; she indicated that all she 
did was sleep.  The veteran reported that the doctors had not 
diagnosed any condition that was causing her fatigue.  The 
veteran also testified she had been experiencing diarrhea, 
upset stomach, nausea and vomiting.  The veteran contended 
that while she was found to have polyps in her colon that 
have since been removed, she began experiencing nausea long 
before the polyps were found.  

Submitted at the hearing were VA progress notes dated from 
October 1999 to November 2000, which show the veteran 
continued to receive clinical attention and treatment for 
several disabilities.  The records reflect that the veteran 
was seen at a neurology clinic in October 1999, at which time 
it was noted that the veteran had left hemicranial headaches 
that began soon after her return from Saudi Arabia to the 
United States.  The veteran also reported experiencing blurry 
vision, moving spots, and weakness in her arms and legs when 
the headaches reach maximum intensity.  She also complained 
of photophobia/phonophobia, and the desire to withdraw from 
social contact due to increased irritability toward others.  
The veteran indicated she was currently using Midrin that 
helped to alleviate her headaches.  She denied loss of 
consciousness or falling down.  A neurological examination 
was normal except for exquisite tenderness of her left 
tympanomandibular joint (TMJ), left SCM insertion on the 
skull and left temporalis muscle.  The pertinent diagnosis 
was headaches of mixed type, migraine and TMJ syndrome.  


II.  Legal Analysis.

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
evidence that establishes that her current disability either 
began in or was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Such a determination requires a finding of 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(2000).  

Objective indications of chronic disability resulting from an 
illness or combination of illnesses include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and "symptoms," other, non-medical 
indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more, or 
must exhibit intermittent episodes of improvement and 
worsening over a six-month period.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
Part 4 of Title 38, Code of Federal Regulations, for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for purposes of all laws in the United States.  38 
C.F.R. § 3.317(a)(2-5).  

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1-3).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

The Board notes that, until very recently, the RO and the 
Board were required by law to assess every claim, before 
completing adjudication as to the merits under substantive 
law, to determine whether it was well grounded, pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  A claimant seeking 
benefits under a law administered by the Secretary of 
Veterans Affairs had the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim was well grounded; then, if that burden was met, VA 
had the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990); Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  If the burden was not 
met, the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Indeed, if the claim was not well-grounded, the Board was 
without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), en banc review 
denied, 13 Vet. App. 205 (1999) (per curiam), remanded sub 
nom. Morton v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) 
(unpublished per curiam order), opinion withdrawn and appeal 
dismissed, 14 Vet. App. ___, No. 96-1517 (Nov. 6, 2000) (per 
curiam).  

In this case, the RO clearly addressed the veteran's present 
claims on the merits.  The Board, upon independent appellate 
review, agrees that the evidentiary record contains 
sufficient evidence to meet the former standard of a well-
grounded claim.  Furthermore, we observe that the United 
States Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in that 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (VCAA).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  The 
Board has carefully reviewed the veteran's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and her representative, and 
examination of the veteran by VA, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for review, and that the veteran has had adequate 
notice of the evidence needed to substantiate her claim.  

In rendering its decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

With the aforementioned legal criteria in mind, the Board 
will now address each of the claims on appeal.  

I.  Headaches.  

The veteran complains of headaches.  The available service 
medical records do not document complaints of headaches, and 
during a VA examination in January 1995, the impression was 
subjective report of chronic headaches.  Private treatment 
reports dated in January and April 1996 reflect complaints of 
headaches associated with upper respiratory infections.  
During a VA examination in December 1997, the veteran 
complained of headaches and marked drainage; at that time, 
the veteran was diagnosed with remote history of possible 
sinusitis.  In addition, during a clinical visit in October 
1999, the veteran complained of headaches that began upon her 
return from the Persian Gulf; the examiner's assessment 
references headaches of a mixed migraine and TMJ nature.  The 
veteran's articulated complaints of headaches have been 
associated with a diagnosis, and, therefore, service 
connection under 38 U.S.C.A. § 1117 is unwarranted.  

Moreover, there is no medical evidence linking the diagnosed 
disorders of migraine headaches, TMJ or sinusitis to service.  
While the veteran has testified that her headaches are due to 
her active service in support of the Persian Gulf War, in the 
absence of evidence demonstrating that she has the requisite 
training to proffer medical opinions, her contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993).  The 
Board has carefully considered the veteran's statements with 
respect to her claim; however, through her statements alone, 
she cannot meet the burden imposed as to a relationship 
between that disease and her service, because lay persons are 
not competent to offer medical opinions.  Espiritu, 2 Vet. 
App. at 492  

The Board concludes that service connection is not warranted 
for a disability manifested by headaches.  Under these 
circumstances, service connection for a disability manifested 
by headaches is not warranted.  Application of the benefit-
of-the-doubt doctrine has been considered with respect to 
this claim, but the Board finds that there is no approximate 
balance of negative and positive evidence such as to warrant 
its application.  

II.  Nausea.  

On consideration of the veteran's claim for disability 
manifested by nausea, it is noted that available service 
medical records are completely devoid of any complaints or 
clinical findings of nausea.  On the occasion of her initial 
VA examination in January 1995, the veteran reported 
complaints of chronic nausea; the pertinent diagnosis was 
subjective report of chronic nausea.  However, subsequent 
private treatment reports dated in January 1996 show that 
nausea was associated with headaches and viral infections.  
During a clinical visit in September 1997, the veteran 
specifically attributed her complaints of nausea to a 
medication that she was taking for another disability.  
Inasmuch as the record does not reflect evidence of signs or 
symptoms of a chronic disability manifested by nausea, 
service connection under 38 U.S.C.A. § 1117 is unwarranted.  

Moreover, there is no medical evidence linking any viral 
infections or upper respiratory infections to service.  While 
the veteran has testified that she suffers from nausea as a 
result of being exposed to chemicals and dust during her 
active service in support of the Persian Gulf War, in the 
absence of evidence demonstrating that she has the requisite 
training to proffer medical opinions, her contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993).  The 
Board has carefully considered the veteran's statements with 
respect to her claim; however, through her statements alone, 
she cannot meet the burden imposed as to a relationship 
between her complaints of nausea and her service, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 492.  The Board concludes that 
service connection is not warranted for a disability 
manifested by nausea.  

Under these circumstances, service connection for a 
disability manifested by nausea is not warranted.  
Application of the benefit-of-the-doubt doctrine has been 
considered with respect to this claim, but the Board finds 
that there is no approximate balance of negative and positive 
evidence such as to warrant its application.  

III.  Fatigue.

The veteran claims that she suffers from fatigue that is 
related to her period of service or to exposure to chemicals 
or other agents while stationed in the Persian Gulf.  A 
review of the available service medical records is negative 
for any complaints of fatigue.  Therefore, there is no 
evidence of the existence of a disease in service.  Moreover, 
there is no evidence of the existence of a current 
disability.  The VA examination performed in January 1995 was 
completely normal.  Subsequent medical records, both VA as 
well as private treatment reports, dated from 1996 through 
2000, were completely silent with respect to any complaints 
of or diagnosis of a disability manifested by fatigue.  Thus, 
it seems clear on this record that there is no chronic 
disorder manifested by fatigue of service origin.  

It is further noted that the applicable legislation 
authorizes compensation for disability caused by undiagnosed 
illness. 38 C.F.R. § 3.317 (2000).  However, in the instant 
case, there is no indication that the veteran currently 
suffers from any disability, either diagnosed or undiagnosed, 
manifested by fatigue for which service connection could be 
awarded pursuant to 38 C.F.R. § 3.317.  Her symptom of 
fatigue is to be rated by analogy under 38 C.F.R. § 4.88b, 
Code 6354, chronic fatigue syndrome.  This code provides a 10 
percent rating for chronic fatigue syndrome when there is 
debilitating fatigue, cognitive impairment (such as inability 
to concentrate, forgetfulness, confusion), or a combination 
of other signs and symptoms, which wax and wane but result in 
periods of incapacitations of at least one but less than two 
weeks total duration per year, or symptoms controlled with 
continuous medication.  The note to the code provides that 
for the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician.  In this case, the Board 
finds that her general complaints of fatigue do not rise to 
the level of impairment described in the code for a 10 
percent rating.  There is no evidence of incapacitating 
episodes as defined in the regulation, nor is the condition 
treated with medication.  Since the veteran's fatigue 
complaints began after service and there is no evidence that 
they are at least 10 percent disabling, the claim for service 
connection must be denied.  See VAOPGCPREC 4-99.  

Under these circumstances, service connection for a 
disability manifested by fatigue is not warranted.  
Application of the benefit-of-the-doubt doctrine has been 
considered with respect to this claim, but the Board finds 
that there is no approximate balance of negative and positive 
evidence such as to warrant its application.  


ORDER

Service connection for headaches due to an undiagnosed 
illness is denied.  

Service connection for nausea due to an undiagnosed illness 
is denied.  

Service connection for fatigue due to an undiagnosed illness 
is denied.  


REMAND

A.  Service connection for memory loss due to an undiagnosed 
illness.

The veteran claims that she has experienced memory loss since 
her discharge from the Gulf War.  The Board notes that during 
her initial VA examination in January 1995, it was noted that 
a neurological examination was completely normal; the 
assessment was subjective report of memory loss.  However, 
during a clinical visit at a psychiatric clinic in October 
1999, it was noted that the veteran was currently unable to 
provide routine care for her daughter due to her severe 
irritability, anger, low stress tolerance, impatience, 
difficulty concentrating, and memory problems.  The pertinent 
diagnosis was post-traumatic stress disorder with depression.  
During a subsequent clinical visit in February 2000, it was 
noted that the veteran had had memory problems since 1993.  
Following an evaluation, the diagnosis was memory problems-
will investigate or follow up with mini-mental examination.  
There is no indication of record that the veteran was 
accorded a mental examination.  The Board notes that none of 
the above clinical reports specifically discussed whether the 
veteran exhibited objective indications of a chronic 
condition manifested by memory loss.  

The duty to assist requires that specialist's examinations be 
obtained when recommended by VA examiners.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  Particularly in light of 
the VCAA, a neuropsychiatric examination is necessary (1) to 
clarify whether or not the veteran has a diagnosable 
psychiatric and/or neurologic disability and (2) to determine 
whether she has objective indications of a chronic 
undiagnosed disability.  These objective indications include 
both "signs" in the medical sense of objective evidence 
perceptible to the examining physician at the time of the 
examination, and also non-medical indicators that are capable 
of independent verification, such as proof of time lost from 
work.  The new examination should also include neurological 
testing to determine if the veteran has memory loss.  38 
C.F.R. § 3.317(a)(1)(ii).  

Under the provisions of VBA Circular 20-92-29 (Revised July 
2, 1997), the RO is required in claims alleging disability 
from exposure to environmental agents while in the Persian 
Gulf to "undertake all required development action, including 
requesting a VA general medical examination."  Other 
specialist examinations are to be ordered as appropriate. In 
addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  
The RO is advised to provide the examiner with a copy of the 
guidelines prior to the examination.  The RO is also 
requested to make certain that the examination conforms 
precisely to the guidelines prior to adjudicating the issues 
of service connection for conditions claimed to be the result 
of an undiagnosed illness.  


B.  Service connection for retropatellar pain syndrome, right 
knee.

The veteran further contends that service connection is 
warranted for a right knee injury which was incurred in 
service.  The veteran argues that she suffered knee problems 
in service as a result of the strenuous physical training, 
and has experienced continuous problems both in service and 
after her discharge.  

In this regard, a review of the available service medical 
records reflects that periodically, between October and 
December 1991, the veteran was treated for pain and 
discomfort of the right knee; the diagnosis was retropatellar 
pain syndrome of the right knee.  The records indicate that 
the veteran was seen for physical therapy, and she was placed 
on profile.  The veteran was discharged from active duty in 
June 1992.  The Board notes that the veteran was afforded a 
VA examination in January 1995, at which time she complained 
of chronic pain in the right knee with prolonged standing and 
sitting.  Following a physical examination, the examiner 
stated that history and physical examination were consistent 
with retropatellar pain syndrome/patellofemoral pain syndrome 
with probable symptomatic lateral plica.  

Private treatment reports dated from July to August 1995 
reflect that the veteran was seen in July 1995 for complaints 
of pain in the right knee since 1991.  She claimed that the 
knee gave way or buckled.  Following an evaluation of the 
right knee, the veteran was diagnosed with chondromalacia, 
R/O medial meniscus degeneration.  In August 1995, the 
veteran was admitted to a hospital with a diagnosis of plica, 
right knee, chondromalacia, right knee, R/O degenerated 
medial meniscus.  She underwent arthroscopy and resection of 
the plica and anterior synovectomy of the right knee.  

Of record are several lay statements from family and friends 
of the veteran, dated in August 1997, all of whom reported 
that the veteran had no problems with her knees prior to 
military service.  Those individuals report that the veteran 
began complaining about knee pain after her discharge from 
service, and she has continued to complain of her knee pain.  
One particular individual reported that the veteran currently 
walked with a noticeable limp as a result of her knee 
condition.  

Because there is evidence of treatment for a right knee 
disorder in service and evidence of a current disorder, 
because she is competent to provide evidence of continuity of 
observable pain since service, and because a physician has 
noted a history of the condition dating back to service, the 
Board finds that a remand is warranted in order to afford the 
veteran a VA orthopedic examination to determine the date of 
onset and etiology of any current right knee disorder.  See 
Horowitz v. Brown, 5 Vet.App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service."); Wilson v. 
Derwinski, 2 Vet.App. 16 (1991) (the development of facts 
pertinent to the veteran's claim includes conducting an 
examination and asking the examiner to express an opinion as 
to whether the veteran's current disability is related to any 
disease or disability treated in service).  

In a claim of service connection, the duty to assist includes 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination and an examination report 
which includes a medical opinion as to whether the veteran's 
current disability is in any way related to those experienced 
in service.  See Moore v. Derwinski, 1 Vet. App. 401, 405-06 
(1991); Witherspoon v. Derwinski, 2 Vet. App. 4 (1991).  


C.  Whether compensation may be paid for physical 
problems/defects of the veteran's child as a result of her 
Persian Gulf service.

Controlling statutes and regulations provide that a proper 
appeal consists of a timely notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2000).  A substantive appeal must be 
filed within 60 days from the date of mailing of the 
statement of the case or within the remainder of the one-year 
period from the date of mailing of the notification of the 
initial review and determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (2000).  The date of mailing of the Statement of 
the Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  Id.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1993).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) had held that 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues."  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Court has further indicated that "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding.  AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 (Fed. 
Cir. 1991).  

The Board finds that the issue of whether the veteran has 
perfected this issue for appellate review on the merits by 
filing a timely substantive appeal must be resolved in order 
to determine whether the Board has jurisdiction to address 
the merits of the claim.  See Roy, supra.  

In this case, the RO denied the veteran's claim of 
entitlement to service connection for physical problems/birth 
defects of the veteran's child due to her service in the 
Persian Gulf by a rating action of September 1995; the 
veteran was notified of this determination by letter dated 
October 3, 1995.  The veteran submitted a notice of 
disagreement with that determination in a VA Form 9 dated 
October 12, 1995, indicating that she was appealing the 
denial of her claim.  A supplemental statement of the case 
(SSOC) was issued and mailed to the veteran by the Columbia, 
South Carolina RO on September 27, 1996.  On the letter 
transmitting the SSOC, the veteran was advised that she was 
required to file a substantive appeal within 60 days from the 
date of that letter.  The appellant was further notified 
that, if she did not timely file a substantive appeal as to 
the new issue, her records would be placed on the Board's 
docket for review of only the prior issues.  

It appears that a substantive appeal was received, at the 
earliest, on April 28, 1997 when the RO received a Form 9, 
signed by the veteran, indicating that she sought further 
consideration of the claim for service connection for 
physical problems/defects of her child as a result of Persian 
Gulf experiences.  Thus, it does not appear that a 
substantive appeal was received within 60 days from the date 
that the agency of original jurisdiction mailed the SSOC to 
the veteran (i.e., September 1996), or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed (i.e., 
October 1995).  It appears that a timely substantive appeal 
was not filed in this case.  38 C.F.R. § 20.302(b).  The 
claims file contains no indication that the RO advised the 
veteran that her appeal had not been perfected in a timely 
manner and she was not afforded the opportunity to explain 
the time discrepancy.  

Because a failure to file a timely substantive appeal 
deprives the Board of jurisdiction over a case, the Board 
might be inclined to dismiss this appeal at this time.  
However, the Board is mindful that a determination as to the 
timeliness of an NOD or a substantive appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an SOC.  
See 38 C.F.R. §§ 19.34, 20.101(c); see also 38 U.S.C. 
§§ 7104(a), 7105(b)(1).  Moreover, certain procedural rights 
govern pursuit of VA benefits.  A claimant has the right to 
file a claim and to receive a decision on that claim; to 
identify for appeal an issue or issues that he or she 
believes were wrongly decided and to express disagreement; to 
receive an SOC, perfect the appeal, and submit argument on 
behalf of a position; and to receive a hearing.  Accordingly, 
because the RO has not yet rendered a decision on the 
question of whether the appellant has filed a timely 
substantive appeal regarding the denial of service connection 
for physical problems/defects of her child due to her Persian 
Gulf experience, a remand is required.  See Marsh v. West, 11 
Vet. App. 468 (1998).  

The Court has also held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether any SOC and/or SSOC provided the 
claimant fulfills the regulatory requirements.  38 C.F.R. 
§§ 19.29, 19.31 (2000).  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment as to 
any VA and/or non-VA health care 
providers who have treated her for memory 
loss and a right knee disorder since her 
discharge from military service.  After 
obtaining the appropriate signed 
authorizations for release of information 
from the veteran, if needed, the RO 
should contact each physician, hospital, 
or treatment center, and request that 
they provide copies of all treatment 
records or reports pertaining to the 
veteran. The RO should attempt to obtain 
any additional VA medical records, not 
already on file, which may exist, and 
incorporate them into the claims folder.  
If private treatment is reported and 
those records are not supplied by the 
providers, the veteran and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. 
§ 3.159(c).  

2.  The veteran should be afforded a 
special VA examination in order to 
determine whether she is suffering from 
the claimed memory loss due to an 
undiagnosed illness.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated testing should be done in this 
regard.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to the medical probability 
that the veteran is experiencing symptoms 
of memory loss due to an undiagnosed 
illness.  

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and etiology of her 
right knee disorder. The claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the veteran's claims file, including any 
available service medical records.  All 
necessary tests and studies should be 
performed.  Based on the review of all 
medical evidence and the clinical 
findings of the examination, the examiner 
is requested, if possible, to provide a 
firm diagnosis of the veteran's right 
knee condition.  The examiner is also 
requested to offer an opinion as to the 
degree of likelihood that a current right 
knee disorder is related to right knee 
complaints and condition that were 
manifested during active service.  All 
opinions expressed must be supported by a 
complete rationale.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including all 
examinations, have been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Stegall v. 
West, 11 Vet. App. 268 (1998).  All 
appropriate notice and assistance 
required by the VCAA should be provided.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection.  If the determination 
remains unfavorable to the veteran in any 
way, she and her representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The veteran and 
her representative should be afforded the 
opportunity to respond thereto.  

6.  The RO should determine whether a 
timely substantive appeal was received as 
to the veteran's claim of entitlement to 
compensation for physical 
problems/defects of her child due to 
Persian Gulf experiences.  38 C.F.R. 
§§ 20.200, 20.302, 20.303 (2000).  If it 
is determined that the veteran submitted 
a timely substantive appeal, the RO 
should return the case to the Board, 
after notifying the veteran that the 
Board may find that the appeal was not 
timely and that she could make arguments 
as to its timeliness.  If the RO finds 
that the substantive appeal was not 
timely, then the RO should notify the 
appellant and furnish appellate rights.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



